Citation Nr: 1533685	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for chronic suppurative otitis media.

3.  Entitlement to service connection for bunions.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for sciatic nerve condition.

6.  Entitlement to service connection for dermatophytosis.

7.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.

8.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.

9.  Entitlement to increased initial ratings for pseudofolliculitis barbae, rated as noncompensable prior to May 14, 2009, and 10 percent thereafter.

10.  Entitlement to an initial rating in excess of 30 percent for major depression.

11.  Entitlement to an initial compensable rating for hiatal hernia/gastroesophageal reflux disease (GERD).

12.  Entitlement to an initial rating in excess of 20 percent for low back strain. 

13.  Entitlement to an initial compensable rating for bilateral hearing loss.

14.  Entitlement to an initial compensable rating for recurring sinusitis.

15.  Entitlement to an initial compensable rating for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a March 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims for service connection for chronic suppurative otitis media, bunions, tinea pedis, sciatic nerve condition, and dermatophytosis; and his claims for increased initial ratings for left foot plantar fasciitis, right foot plantar fasciitis, pseudofolliculitis barbae, major depression, hiatal hernia/GERD, low back strain, bilateral hearing loss, sinusitis, and peptic ulcer disease.

2.  Resolving all doubt in the Veteran's favor, the Veteran's IBS had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal have been met as to the issues of entitlement to service connection for chronic suppurative otitis media, bunions, tinea pedis, sciatic nerve condition, and dermatophytosis; and the issues of entitlement to increased initial ratings for left foot plantar fasciitis, right foot plantar fasciitis, pseudofolliculitis barbae, major depression, hiatal hernia/GERD, low back strain, bilateral hearing loss, sinusitis, and peptic ulcer disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

In a written statement submitted in March 2015, the Veteran, through his representative, indicated that he wished to withdraw his appeal as to "all issues     on appeal except the one issue of IRRITABLE BOWEL SYNDROME (IBS)." (Emphasis in original). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review          the appeal as to the issues of service connection for chronic suppurative otitis media, bunions, tinea pedis, sciatic nerve condition, and dermatophytosis; and the issues of increased initial ratings for left foot plantar fasciitis, right foot plantar fasciitis, pseudofolliculitis barbae, major depression, hiatal hernia/GERD, low back strain, bilateral hearing loss, sinusitis, and peptic ulcer disease, and those issues are dismissed.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran is seeking service connection for IBS, which he asserts began during his military service.  

As an initial matter, the Board notes that the Veteran was diagnosed with IBS in February 2008, and that he has reported continuous treatment since that time.  As the current disability requirement has been met, the question becomes whether the disability is related to service.

The Veteran was seen repeatedly throughout service for gastrointestinal issues including for loose stools that worsen with stress (July 1996), and hyper-deffication (August 1996).  The Veteran also reported in a December 2006 post-deployment questionnaire that he experienced diarrhea while abroad and continued to have indigestion upon his return.  While the Veteran's abdomen and viscera were noted as normal in the January 2007 separation examination, he reported stomach problems in the concurrent report of medical history.  

The Board notes that the Veteran is competent to report his symptoms.  Lending credibility to his assertions that his IBS had its onset in service, the record also contains a letter from the Veteran's Department of Defense physician, Dr. O, regarding the Veteran's condition.  Dr. O opined that based on the Veteran's reported in-service symptoms and treatment, "the patient developed IBS over the course of the last 20 years...while he was in the military."  

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is   of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current IBS arose during his military service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for IBS is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for irritable bowel syndrome is granted.

The appeal as to the issue of entitlement to service connection for chronic suppurative otitis media is dismissed.

The appeal as to the issue of entitlement to service connection for bunions is dismissed.

The appeal as to the issue of entitlement to service connection for tinea pedis is dismissed.

The appeal as to the issue of entitlement to service connection for a sciatic nerve condition is dismissed.

The appeal as to the issue of entitlement to service connection for dermatophytosis is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for left foot plantar fasciitis is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for right foot plantar fasciitis is dismissed.

The appeal as to the issue of entitlement to increased initial ratings for pseudo-folliculitis barbae is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for major depression is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for hiatal hernia/GERD is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for low back strain is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for recurring sinusitis is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for peptic ulcer disease is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


